DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-25 of U.S. Application No. 17/247688 filed on 12/21/2020 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed08/17/2022. Claims 1-25 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under double patenting: Applicant’s submission of terminal disclaimer with respect to claims 1-25 have been fully considered and are persuasive. The previous rejections under double patenting to claims 1-25 have been withdrawn.

Allowable Subject Matter
Claims 1-25 are allowed over the prior art of record.
As per claim 1-25 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a vehicular control system, said vehicular control system comprising: a plurality of sensors disposed at a vehicle equipped with said vehicular control system, said plurality of sensors having respective fields of sensing exterior of the equipped vehicle; wherein said plurality of sensors at least comprises a forward viewing camera disposed at an in-cabin side of a windshield of the equipped vehicle and viewing forward through the windshield of the equipped vehicle; wherein said plurality of sensors at least comprises a rearward sensing sensor sensing at least rearward of the equipped vehicle; an electronic control unit (ECU) comprising a processor operable to process sensor data captured by said plurality of sensors; wherein, as the equipped vehicle travels in a traffic lane of a multi-lane road, said ECU, responsive at least in part to processing of sensor data captured by said rearward sensing sensor of said plurality of sensors, determines a rearward approaching vehicle rearward of the equipped vehicle that is approaching the equipped vehicle from the rear of the equipped vehicle and is in an adjacent traffic lane immediately adjacent to the traffic lane in which the equipped vehicle is traveling; wherein said ECU, responsive at least in part to processing of sensor data captured by said forward viewing camera, determines a leading vehicle ahead of the equipped vehicle and traveling in the traffic lane that the equipped vehicle is traveling in; and wherein, at least in part responsive to determination of the rearward approaching vehicle and determination of sufficient free space in the adjacent traffic lane ahead of the determined rearward approaching vehicle for the equipped vehicle to execute a lane change into the adjacent traffic lane ahead of the determined rearward approaching vehicle, said ECU controls the equipped vehicle to accelerate the equipped vehicle to at least match the speed of the determined rearward approaching vehicle and to maneuver into the adjacent traffic lane to pass the determined leading vehicle ahead of the determined rearward approaching vehicle. 
Claims 2-10 depend from claim 1, claims 12-17 depend from claim 11 and claims 19-25 depends from claim 18, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668